       Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA
                                                 18-cr-10450-MLW
       v.

JONATHAN TERCERO YANES


               JONATHAN TERCERO YANES’ MOTION TO EXCLUDE
                ALLEGED ADMISSIONS OF MS-13 MEMBERSHIP


       Jonathan Tercero Yanes, the defendant in the above-captioned matter,

respectfully moves this Honorable Court to exclude all alleged admissions of his

membership in MS-13. In its discovery, the Government provided reports wherein

officers attribute to Mr. Tercero Yanes two statements—one from June 12, 2018, and the

second from July 20, 2018—both of which admit that Mr. Tercero Yanes is a member of

MS-13. Because Mr. Tercero Yanes never actually made those statements, they are not

statements by a party opponent. See Fed. R. Evid. 801(d)(2). These statements are also

inadmissible as being substantially more prejudicial than probative because Mr. Tercero

Yanes did not make those statements and because whatever statements he did make

must have been lost in translation. See Fed. R. Evid. 403. Finally, these statements

should not be admissible because law enforcement obtained the purported July 20

statements after an illegal seizure in violation of Mr. Tercero Yanes’ Fourth Amendment

rights. For these reasons and the reasons articulated below, the Court should exclude

these alleged admissions from evidence.


                                             1
       Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 2 of 14



                                          FACTS

       In its RICO prosecution, the Government accuses Jonathan Tercero Yanes of

being a member of MS-13 and seeks to prove his membership in the group. In

discovery, the Government disclosed reports pertaining to interactions between law

enforcement and Mr. Tercero Yanes on June 12, 2018, and July 20, 2018. See Memo to

Tercero Yanes’ A-File re: Gang Affiliation, attached as Exhibit 1; see also FBI 302 Report

re: Town Line Motel Incident, attached as Exhibit 2. These reports seem to suggest that

Mr. Tercero Yanes verbally admitted to being a member of MS-13, even though the

same reports also suggest the impossibility of him making such admissions.

       On June 12, 2018, Officers Holmes and Lunbohm were patrolling East Boston to

combat the “violence in the East Boston area between MS-13 members and members of

the 18th St Gang.” See Exhibit 1 at 12-18. They slowed to speak to one “known MS-13

member”—identified as Josue Rodas. Id. at 18. Mr. Rodas walked away from that

conversation, and the officers circled the block in their vehicle. Id. The officers stopped

to ask “a group of unknown Hispanic males” if they “needed anything.” Id. In response

to this inquiry, one of these males approached the police car and “accused Rodas and

the two people walking with him of saying ‘we’re gonna fuck you up. MS-13 for life.

We’re MS, who are you.’”Id. Despite being a “Hispanic male” himself, the witness’s

most specific description of those making the threats was merely “Hispanic” and

“male.” Id. The majority of all people in East Boston are Hispanic, and over 10,000 of

them are Hispanic males.1 Officers began to look for Mr. Rodas and company in the


       East Boston Data Profile: Population Demographics, Department of Neighborhood
       1

Development.
                                             2
       Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 3 of 14



area, soon spotting Mr. Rodas walking with Mr. Tercero Yanes. See Exhibit 1 at 18. Mr.

Rodas was the only one positively identified by the complaining witness, but officers

declined to arrest him, and arrested Mr. Tercero Yanes instead. Id.

       A little over one month later, on July 20, 2018, other law enforcement officers

encountered Mr. Tercero Yanes. See Exhibit 2; see also Exhibit 1 at 4-7. While parked in

the lot of the Town Line Motel in Malden, officers surreptitiously observed and

photographed four young men walking into the basketball court of the hotel. See

Exhibit 2 at 17. The officers wrote that the jersey worn by then-juvenile Geovani

Romero, “clearly stated MS 13,” citing this observation from a distance as the impetus

for their investigation. Id. The officers then ran the plates of one of the few vehicles

visible in the pictures, which returned results for “Erik Alberto Lopez, [who] had an

extensive criminal history to include firearm charges.” Id. The officers continued their

investigation in the hotel management office, and discovered that the hotel was in

violation of a civilly-enforced ordinance that requires an owner or operator of a hotel to

ensure that occupants of the hotel present identification. Id.; M.C.C. 6.08.050. Hotel

management told the officers that they were unaware of the ordinance, which sets the

standards for hotel licensure and operation. Id.; M.C.C. 6.08.050.

       The four officers waited for the youths to begin walking “back towards the

room” before they each left their police cars to stop the group and question them. See

Exhibit 2 at 17. Noting that only Lopez spoke English, and not listing any foreign

language skills of their own, the officers described their conversation with the four


https://www.cityofboston.gov/images_documents/East_Boston_Planning_District_Pr
ofile_tcm3-12989.pdf (last accessed Sept. 30, 2020)
                                             3
       Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 4 of 14



young men: after explaining the ordinance violation to the youths, the four officers

demanded they present identification, after which “all four confirmed that they [were]

active members of MS-13 specifically to the ‘Psycho’ clique.” Id. The officers retained

Mr. Tercero Yanes’ identification long enough to take a photograph and write down his

DOB and area of residence to include in the report. See Photo of Tercero Yanes’

Employment Authorization Card, attached hereto as Exhibit 3. The report maintains

that the young men “allowed” the officers to photograph them “for intelligence

purposes” despite the deep linguistic divide. See Exhibit 2 at 17. The individual photos

of the three youths who did not speak English are included in the report but there

appears to be no corresponding photo of Lopez. See Exhibit 1 at 9-11; see also Exhibit 2 at

12-15. Homeland Security characterized this encounter as proof that Mr. Tercero Yanes

“self-admitted being a member of the Syko (Psycho) Loco Salvatrucha (SLS) clique of

the Mara Salvatrucha (MS-13) gang to the Malden Police Department (MPD),” without

regard to the extreme language barrier presented by Mr. Tercero Yanes’ inability to

speak English. See Exhibit 1 at 2.

       On November 28, 2018, the federal government charged Mr. Tercero Yanes via

indictment with RICO conspiracy violations of federal law based on his alleged

membership in MS-13. Docket Entry #11.


                                      ARGUMENT

I.     Tercero Yanes did not make the statements, which therefore cannot be
       admitted as statements by a party opponent.

       Mr. Tercero Yanes’ purported statements cannot be statements by a party


                                            4
       Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 5 of 14



opponent because he never made them. Statements made or adopted by a party

opponent are not hearsay and are therefore admissible. Fed. R. Evid. 801(d)(2)(A), (B).

However, a statement that was never made or adopted by the party is inadmissible

hearsay. Id.; Fed. R. Evid. 802. Here, Mr. Tercero Yanes did not make the purported

admissions of June 12, 2018, and July 20, 2018, and the Court should therefore not

permit their admission as statements by a party opponent.

      With regard to the June 12 statement, the Government claims that Mr. Tercero

Yanes was walking in a group where someone was yelling “we’re gonna fuck you up.

MS-13 for life. We’re MS, who are you.” See Exhibit 1 at 2,4, and 12-18. But the

Government’s report does not show that Mr. Tercero Yanes was the declarant. Id. The

report recounts that officers were patrolling an area in East Boston when they pulled up

beside a Mr. Josue Rodas and engaged him in conversation. Id. at 18. After he walked

away, they continued to drive around the area and slowed alongside “a group of

unknown Hispanic males and asked if they needed anything.” Id. In response to this

police inquiry, one man told them that Mr. Rodas and two other males were yelling

“MS-13 for life. We’re MS, who are you.” Id. He identified Mr. Rodas by appearance, as

he had just seen officers speaking to Mr. Rodas alone minutes before. Id. Based on this

account, the officers canvassed the area, and found Mr. Rodas and “an unidentified

Hispanic male,” later identified as Mr. Tercero Yanes, walking around. Id. Officers

stopped and frisked them, and ultimately arrested Mr. Tercero Yanes and released Mr.

Rodas. Id. Notably, no witness ever positively identified Mr. Tercero Yanes as one of the

males yelling “MS-13 for life. We’re MS, who are you.”Id. Mr. Tercero Yanes fits the


                                            5
       Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 6 of 14



description given—”a Hispanic male”—but so does each of the more than ten thousand

Hispanic males in East Boston.2 Although the officers stopped Mr. Rodas with Mr.

Tercero Yanes not long after the alleged incident, they had also already stopped Mr.

Rodas previously, at which point Mr. Rodas had been alone. See Exhibit 1 at 18. For Mr.

Tercero Yanes to be one of the males with Mr. Rodas claiming to be members of MS-13,

Mr. Tercero Yanes would have needed to be at the scene with Mr. Rodas, leave the

scene without Mr. Rodas and without detection by law enforcement, and then meet up

with Mr. Rodas nearby later when law enforcement catches up to Mr. Rodas. The

vaporous connection between Mr. Tercero Yanes and the statement attributed to him

thus belies the notion that it is a statement by a party opponent.

       The connection between the alleged July 20 admission and Mr. Tercero Yanes is

weaker still. See Exhibit 1 at 2-11; see also Exhibit 2. A Malden Police report describes the

incident and lists four individuals, including “Jonathan Tercero Yanes,” as being

involved. See Exhibit 1 at 7-8; see also Exhibit 2 at 2-17. On that evening, officers

interacted with those four individuals, and they identified only one of them as an

English speaker. Id. Yet somehow, the officers also claim that “all four confirmed that

they are active members of MS-13 specifically to the ‘Psycho’ clique.” Id. The report

gives no indication that the officers could effectively communicate with Mr. Tercero

Yanes, who the report notes cannot speak English. There is no indication that officers

used an interpreter, nor is there any indication that the officers were able to identify a

language that Mr. Tercero Yanes speaks. The officers acknowledge that Erik Alberto

Lopez is the only one of the four who could speak English, but the report gives no
       2
           See note 1.
                                              6
        Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 7 of 14



indication that Lopez was asked to translate—or could capably translate—for each of

the others. Id.

       Based on the narrative in the report, Mr. Tercero Yanes can at best be fairly said

to have not denied in English the accusation, also in English, that he was an “active

member of MS-13 specifically in the ‘Psycho’ clique.” See Exhibit 1 at 7-8; see also Exhibit

2 at 2-17. The conduct attributed to Mr. Tercero Yanes is a far cry from the explicit

“self-admission” the Government claims he made in its Verified Gang Affiliation letter.

See Exhibit 1 at 2. Because there is simply no credible evidence that Mr. Tercero Yanes

in fact made the statement himself, it is inadmissible hearsay and should be excluded.


II.    These purported statements are substantially more prejudicial than probative
       because there are serious questions as to whether Tercero Yanes even made
       them.

       The Court should also exclude the purported June 12 and July 20 admissions

because the unfair prejudice of admitting them substantially outweighs the negligible

probative value they may possess. Under Federal Rule of Evidence 403, a court must

exclude a statement if the unfair prejudice created by its admission into evidence

outweighs its probative value. Fed. R. Evid. 403. Where an officer relays a statement

made by a foreign-language speaker, the officer’s lack of proficiency in that foreign

language can create a reliability issue that makes the statement unfairly prejudicial

under Rule 403. United States v. Larrahondo, 885 F. Supp. 2d 209, 220 (D.D.C. 2012) (“One

could imagine circumstances in which an agent’s language proficiency was so poor that

his account of a post-arrest conversation would have limited or even no probative

value.”). As explained above but also in more detail below, the June 12 and July 20

                                             7
       Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 8 of 14



statements are patently unreliable because it is unlikely that Mr. Tercero Yanes made

the statements and it is even less likely that officers accurately understood any

statements that Mr. Tercero Yanes did make due to language barriers.

       First, the statements are wildly prejudicial—assuming their veracity, the

purported admissions establish Mr. Tercero Yanes’ membership in MS-13. What makes

these statements unfairly prejudicial is that Mr. Tercero Yanes likely never made them.

As explained above, there is no direct evidence that Mr. Tercero Yanes was the Hispanic

male who uttered the June 12 statement, and there is no indication that the Malden

Officers correctly understood any statements that Mr. Tercero Yanes may have made,

whether MS-13 related or not. See Exhibit 1 at 7-8, 18; see also Exhibit 2 at 17. Mr.

Tercero Yanes’ inability to speak English is apparent and acknowledged by the officers.

See Exhibit 2 at 17. Yet the reports do not indicate that the police used any interpreter or

otherwise had the ability to speak with Mr. Tercero Yanes in his native tongue. In fact,

the reports do not even identify what language, if any, the officers could use to

communicate with Mr. Tercero Yanes, and who, if anyone, assisted in their efforts to

communicate. For example, there is no indication that the officers spoke Spanish; there

is is no indication that Lopez, who could speak English, translated or interpreted for

them; there is no indication that the officers called another officer to translate or

interpret, or even a translator or interpreter to help relay their demands to the

non-English speakers in the group. There is no way to know the content of Mr. Tercero

Yanes’ statements if the listeners and report author did not speak the language in which

he relayed the statement.


                                             8
       Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 9 of 14



       Other statements in the reports also suggest the existence of a serious language

barrier. For example, the report claims that the four men—including Mr. Tercero Yanes

and Lopez—that officers interacted with on July 20 “allowed” officers to take their

photos. See Exhibit 1 at 7-8, see also Exhibit 2 at 17. Yet Lopez’s photo is not among those

individual photos the officers claim they obtained consent to take. See Exhibit 1 at 5-11,

see also Exhibit 2. The lack of this photo in the report suggests that Lopez, the only

English speaker, declined to be individually photographed by police because he

understood what the officers were asking. This raises an inference that the other three,

unable to speak English, “allowed” the officers to take their photographs as a

submission to a show of authority rather than knowing consent to an understood

request to photograph them. See Exhibit 1 at 7-8, see also Exhibit 2 at 17. This evidence of

a language barrier renders the statements attributed to Mr. Tercero Yanes so inherently

unreliable that to admit them into evidence would be tantamount to admitting a

complete fabrication into evidence and attributing it to Mr. Tercero Yanes. The Court

should therefore exclude the statements from evidence.


III.   The purported July 20, 2018 statement was also the product of an illegal stop
       and should be suppressed.

       The Court should also suppress the purported July 20, 2018 statement because

officers obtained it as fruits of an illegal seizure. In order to stop a person for

investigatory purposes without a warrant, police officers must be able to state “specific,

articulable facts” in support of a reasonable suspicion that the person stopped “may be

connected to the commission of a particular crime.” United States v. Lee, 317 F.3d 26, 31


                                              9
       Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 10 of 14



(1st Cir. 2003), citing Terry v. Ohio, 392 U.S. 1, 21, (1968). Conducting such a seizure

absent reasonable suspicion violates the Fourth Amendment. See Terry, 392 U.S. at 21.

Depriving a suspect of his or her identification can constitute a seizure because it

“effectively deprive[s] [a suspect] of the practical ability to terminate the questioning

and leave.” United States v. Campbell, 843 F.2d 1089, 1093 (8th Cir. 1988) (citing Florida v.

Royer, 460 U.S. 491, 501 (1983); United States v. Thompson, 712 F.2d 1356, 1359 (11th Cir.

1983). Accord United States v. Miller, 589 F.2d 1117, 1127 (1st Cir. 1978) (“Appellant could

not lawfully operate his vehicle without those papers. He was not free to go.”).

       Here, a seizure occurred when Malden Police officers took Mr. Tercero Yanes’

identification—a work permit. See Exhibit 3; see also Exhibit 2 at 17. At that point, four

officers had approached Mr. Tercero Yanes and the three others with him. See Exhibit 1

at 7-8; see also Exhibit 2 at 17. The officers had already started questioning them, even

though of the four young men only Lopez could understand English. Id. The officers

made no indication that Mr. Tercero Yanes and the others were free to leave, and

accused them of violating a city ordinance. Id. The officers also took several pictures of

them. Id. On top of all of that, the officers took their identifications. Cf. Commonwealth v.

Schiller, 377 Mass. 10, 13, 384 N.E.2d 624, 626 (1979) (noting under Massachusetts law,

an officer cannot simply compel someone to provide his or her driver’s license without

more). Given these circumstances, a reasonable person would not have felt free to leave,

particularly if that person could not understand what the accusers, multiple uniformed

police officers, were saying in the first place. There was therefore a constitutional

seizure.


                                              10
       Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 11 of 14



       The officers lacked reasonable suspicion to effectuate this seizure. Here, the

officers apparently predicated their stop on the purported violation of a city ordinance

requiring renters of a hotel room to provide suitable identification to the hotel. See

Exhibit 1 at 7-8; see also Exhibit 2 at 17; see also See City of Malden, Municipal Code §

6.08.050.D. Even so, the Malden Police never cited Mr. Tercero Yanes for the purported

violation, likely because Mr. Tercero Yanes and the others that the officers stopped

never violated the ordinance. Id.

       The language of the ordinance makes it clear that the ordinance only governs the

conduct of the owner of the hotel, not the conduct of the guests. The relevant section

states that “[t]he owner or operator of a hotel or motel” must obtain suitable

identification for each of its guests before renting accommodations to them. See City of

Malden, Municipal Code § 6.08.050.D. The ordinance provides penalties for violations

of the ordinance by the owner or operator. See id. But it does not restrict the actions of

guests whatsoever. Id. In other words, Mr. Tercero Yanes and the others did not violate

the ordinance.

       Nor do the other facts—e.g., hanging out on a basketball court or having a

criminal record—support a conclusion that Mr. Tercero Yanes or the others had

committed, were committing, or were about to commit an offense. See Exhibit 1 at 7-8;

see also Exhibit 2 at 17. Lacking such bases to conduct a stop, the officers should not

have seized Mr. Tercero Yanes. The Court should therefore suppress the fruits of that

seizure, including the purported admissions that Mr. Tercero Yanes and the others

made after the officers took their identifications. See Wong Sun v. United States, 371 U.S.


                                             11
       Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 12 of 14



471, 485 (1963).




                                      12
      Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 13 of 14



                                   CONCLUSION

      For the above stated reasons, Mr. Tercero Yanes respectfully requests that the

Court exclude or suppress any purported admissions to being a member of MS-13 that

law enforcement attribute to Mr. Tercero Yanes.

                                 Respectfully Submitted,
                                 JONATHAN TERCERO YANES
                                 By and through counsel

Date: November 2, 2020           /s/ Leonard E. Milligan III
                                 Leonard E. Milligan III
                                 BBO #668836
                                 MILLIGAN RONA DURAN & KING LLC
                                 50 Congress Street, Suite 600
                                 Boston, MA 02109
                                 t. 617.395.9493
                                 lem@mrdklaw.com




                                          13
       Case 1:18-cr-10450-MLW Document 421 Filed 11/02/20 Page 14 of 14




                              CERTIFICATE OF SERVICE

      I, Leonard E. Milligan III, hereby certify that this document filed through the
ECF system shall be sent electronically to the registered participants as identified on the
Notice of Electronic Filing and paper copies shall be sent to those indicated as
non-registered participants on November 2, 2020.

                                         /s/ Leonard E. Milligan III
                                         Leonard E. Milligan III




                                            14
